UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANWYN GOLDBERG and SOLOMON WATKINS, FPROPOSEDt UNSEALING
ORDER
Plaintiffs,
. 19-CV-04241(GBD)
-against- [a
THE CITY OF NEW YORK, RYAN MCLASKY, and ~

JOHN and JANE DOES 1-10, individually and in their
official capacities as police officers,

   

Defendants.

 

WHEREAS, plaintiffs commenced this action by filing a complaint on or about May 9
2019, alleging that the defendants violated their federal civil rights; and

WHEREAS, plaintiffs Goldberg and Watkins were arrested on or about February 12,
2018, and an individual by the name of Kieffer Braisted, who fled the scene, was later arrested on or
about February 22, 2018 for crimes related to the same incident involving plaintiffs; and

WHEREAS, the arrest paperwork, District Attorney file, and Court file and transcripts

 

(“criminal files”), related to Kieffer Braisted, are important evidence in the instant matter, and should be
freely used by either party in support of their claims and defenses; and

WHEREAS, upon information and belief, the charges against Kieffer Braisted have been
dismissed and sealed pursuant to N.Y.C.P.L. § 160.50, and cannot be obtained or produced without an i
unsealing order; therefore

If 1S HEREBY ORDERED, that the criminal files relating to the February 22, 2018
arrest and subsequent prosecution of Kieffer Braisted, be unsealed and made available to all the parties in
this federal civil rights action.
Dated: New York, New York

February

2020
FEB 1 2 2020

  

. GEORGE B. DANIELS, U.S.DJ.

 
